Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. John Alumit on March 23, 2021.

The application has been amended as follows: 
In the Amendment filed on 1/29/2021:

Claim 1, line 12, replace “one or more catch elements” by –the fixing means--;
Claim 1, line 14, after “panel fitting part (2),” insert –wherein each adjusting body (5,5’) is embodied as an eccentric bolt,--;

Cancel Claim 2;

Amend Claim 4:

4. (Currently Amended) A fastening fitting for a drawer panel, wherein the panel on its back side has aligned panel mounting parts (2, 2', 2"), and the side walls of the drawer have panel fitting parts (1, I') that receive the panel mounting parts (2, 2', 2"), which are connectable by means of fixing means (7, 7', 7") of the panel fitting parts (1, I') and fastening bolts (3, 3', 3") of the panel mounting parts (2' 2" 2")' characterized in that the panel mounting parts (2, 2', 2") have means (4, 4', 4", 8) for adjusting the inclination of the panel, which means are operatively connected with adjusting bodies (5, 5') of the panel fitting parts (1, I') and pivot the panel about an axis extending parallel to a base or cover side of the drawer, and that the fixing means (7', 7") are each displaceably located in a guide part and are movable along the guide part between an open position of the fixing means (7', 7") and a closed position of the fixing means (7', 7"); and wherein the means for adjusting the inclination include an elongated guide plate (8), located vertically on the panel fitting part (I'); adjusting body 

Claim 7, line 5, replace “other end” by –second end--;

Claim 8, line 4, replace “part” by –parts--;

Claim 9, line 4, replace “part” by –parts--.

Allowable Subject Matter
Claims 1, 4-12 are allowed. Claims 4, 5-6, 7, and 8-12 have been renumbered as 9, 2-3, 10, and 4-8, respectively.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest, in combination with all the elements recited in, (i) Claim 1 of wherein the means for adjusting the inclination include a fork of the panel mounting part, which fork is oriented toward the panel fitting part, wherein each adjusting body is embodied as an eccentric bolt, which fork receives the eccentric bolt; (ii) Claim 4 of wherein the means for adjusting the inclination include an elongated guide plate, located vertically on the panel fitting part; the adjusting body, and one end of the guide plate, respectively, can be placed in alternation on end contact faces of the panel mounting part and an additional panel mounting part located above it; and a second end of the guide plate is connected to the adjusting body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HVT
March 23, 2021


/HANH V TRAN/Primary Examiner, Art Unit 3637